31 So.3d 974 (2010)
James SEBASTIANO, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D10-287.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
James Sebastiano, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
James Sebastiano seeks review of an order that denied his motion to mitigate sentence. We grant the petition for writ of certiorari, noting that Sebastiano filed his motion to permit the trial judge to impose the sentence as represented at the sentencing hearing. When imposing Sebastiano's sentence, the trial judge stated that the length of Sebastiano's probation would be reduced if the appellate court affirmed the restitution award. This court per curiam affirmed the case, which included Sebastiano's restitution challenge.
Sebastiano's motion followed with the relevant portion of the sentencing transcript. See Sebastiano v. State, 14 So.3d 1160 (Fla. 4th DCA), review denied, 24 So.3d 560 (Fla.2009). Sebastiano's motion was considered by a different judge and denied. We grant the petition and remand the matter to allow the trial judge who *975 presided at the December 2007 sentencing hearing to consider Sebastiano's motion.
Petition Granted.
STEVENSON, TAYLOR and LEVINE, JJ., concur.